Exhibit 10.1

 

DEVELOPMENT AND SUPPLY AGREEMENT

 

This AGREEMENT is made and entered into this 20th day of August, 2003 (the
“Effective Date”) by and between Sigma-Aldrich Fine Chemicals, a division of
Sigma-Aldrich, Inc. having a principal place of business at 3050 Spruce Street,
St. Louis, Missouri 63103, (“SAFC”) and GlycoGenesys, Inc., having a principal
place of business at 31 St. James Avenue, Boston, Massachusetts 02116
(“Client”). Both SAFC and Client are referred to herein individually as “Party”
and collectively as the “Parties.”

 

WITNESSETH THAT:

 

WHEREAS, SAFC has expertise, personnel, the facility for, and experience in
manufacturing components for pharmaceutical products and is willing to provide
such services to client companies in the pharmaceutical area and;

 

WHEREAS, Client has a commercial interest in the manufacture of the Product as
hereafter defined and requests the services of SAFC in the manufacturing of such
Product pursuant to the Project Charter and SAFC desires to manufacture such
Product on behalf of Client pursuant to such Project Charter and in accordance
with the terms and conditions contained herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.   As used in this Agreement, the following definitions shall apply:

 

  1.1   “Act” shall mean the U.S. Food, Drug and Cosmetic Act of 1934, the
Public Health Service Act of 1944 and the regulations promulgated thereunder, as
the same may be amended from time to time.

 

  1.2   “Active Pharmaceutical Ingredient” or “API” shall mean the active
pharmaceutical ingredient of the Product.

 

  1.3   “Affiliate” shall mean any corporation or non-corporate business entity,
which directly or indirectly controls, is controlled by, or is under common
control with a Party. A corporation or non-corporate business entity shall be
regarded as in control of another corporation if it owns or directly or
indirectly controls at least fifty percent (50%) of the voting stock of the
other corporation or (a) in the absence of the ownership of at least fifty
percent (50%) of the voting stock of a corporation or (b) in the case of a
non-corporate entity, the power to direct or cause the direction of the
management and policies of such corporation or non-corporate entity, as
applicable.

 

  1.4   “Batch” or “Lot” shall mean, with respect to Product, each separate and
distinct quantity of Product processed under continuous conditions and
designated by a batch or lot number.

 

  1.5   “cGMP Regulations” means Current Good Manufacturing Practices as defined
from time to time under the Act, as codified in 21 CFR Parts 210 and 211 and
being currently utilized within the pharmaceutical industry to manufacture the
applicable type of Product(s).

 

  1.6   “Certificate of Analysis” or “COA” shall mean a document certifying a
Batch or Lot of Product meets all established and mutually agreed upon
Specifications as referenced, signed and dated by a duly authorized
representative of the Quality Control or Quality Assurance Department of SAFC or
Client as the case may be.

 

1



--------------------------------------------------------------------------------

  1.7   “Confidential Information” shall mean any nonpublic information of SAFC
or Client that will be communicated to the other Party including without
limitation, trade secrets, business methods, operating procedures, manufacturing
methods and processes, prices, and customer information, whether of a written,
oral, visual or electronic nature, including but not limited to any such
nonpublic information that may have been disclosed between the SAFC and Client
f/k/a SafeScience, Inc. from the date of that certain Confidential Disclosure
Agreement dated April 15, 1999, as amended through and including the term of
this Agreement.

 

  1.8   “FDA” shall mean the United States Food and Drug Administration.

 

  1.9   “Intellectual Property” shall mean property that can be protected under
federal law, including copyrightable works, ideas, discoveries, and inventions.

 

  1.10   “Product” shall mean Sigma Product No. G7665—GCS-100 Liquid Bulk
Intermediate.

 

  1.11   “Project Charter” shall mean a written document or documents as agreed
to by the Parties, describing the activities required to develop and manufacture
the Product. The Project Charter will be consolidated within a single attachment
in Exhibit A to this Agreement.

 

  1.12   “Quality Agreement” shall mean a written document, mutually agreed to
by the Parties, describing the obligations of the Parties with regards to
compliance, quality systems, and testing and release of the Product. The Quality
Agreement will be attached as Exhibit B to this Agreement.

 

  1.13   “Regulatory Authority” shall mean any federal, state, local, or
international regulatory agency, department, bureau, or other governmental
agency having jurisdiction over the manufacture, sale, or distribution of
Product, including but not limited to the Canadian Health Protection Branch, the
European Medicines Evaluation Agency, the U.S. Food and Drug Administration, and
“Regulatory Authorities” shall mean collectively all such regulatory
authorities.

 

  1.14   “Specially Regulated Waste” shall mean any Product refuse, remainder,
residue, waste water or other discard material, including solid, liquid,
semisolid, or contained gaseous material that arises from the manufacture of the
Product(s) which may be subject to or require special handling, treatment,
storage, or disposal under any federal, state or local laws or regulations.

 

  1.15   “Specifications” shall mean (1) the performance parameters for which
Product, ingredients and packaging components must comply to be considered
acceptable and (2) the written record of such Product performance parameters
annexed hereto within the applicable Project Charter attachment. Specifications
may be amended from time to time by written agreement of the Parties.

 

  1.16   “Client’s Technology Package” shall mean such technical information to
be supplied by Client to SAFC to enable SAFC to carry out its obligations
hereunder. Items which may be included in the Technology Package include, but is
not limited to, Client’s raw material and manufacturing component
specifications, intermediate and product specifications, analytical and
microbiological method validation reports, analytical method transfer protocols,
filter validation reports, raw material, intermediate and product storage
specifications.

 

  1.17   “Third Party” shall mean any party other than Client or SAFC and their
respective affiliates.

 

2



--------------------------------------------------------------------------------

ARTICLE 2

PRODUCT DEVELOPMENT

 

2.   The Parties agree to the following provisions regarding Product
Development:

 

  2.1   Client and SAFC shall jointly prepare and agree to in writing a Project
Charter document, which may be amended from time to time as defined herein, for
the Product, which shall, at a minimum, incorporate the following:

 

  2.1.1   the Product development schedule;

 

  2.1.2   the stages in which the Project Charter is to be carried out (if any)
and whether the commencement of each stage is dependent on successful completion
of the previous stage;

 

  2.1.3   identify the facilities, staffing, supplies, and equipment required
for the Project Charter and who (Client or SAFC) is responsible for providing
each of such items;

 

  2.1.4   identify which Party is responsible for performing the various tasks
or stages of the Project Charter;

 

  2.1.5   Specifications as defined in Section 1.15;

 

  2.1.6   a set of objective criteria whereby it can be assessed whether the
Project Charter (and any stages thereof) has achieved its objectives;

 

  2.1.7   identify all documents (Client’s Technology Package) and the timeline
for delivery of such documents by Client to SAFC.

 

  2.1.8   identify all documents (including regulatory documents) and other
deliverables to be provided by SAFC to Client; and

 

  2.1.9   a good faith estimate of the number of Batches or Lots required to
complete the Project Charter.

 

  2.1.10   define Project Charter prices; and

 

  2.1.11   define Project Charter payment schedule in accordance with applicable
milestones.

 

  2.2   SAFC shall respond in a timely manner to Client’s inquiries regarding
the status of any Project Charter.

 

  2.3   SAFC and Client may from time to time negotiate in good faith changes to
any Project Charter:

 

  2.3.1   If such changes require SAFC to perform additional work or repeat work
outside the original scope of the project, and such additional work is not
required due to SAFC’s fault or negligence, SAFC and Client shall negotiate in
good faith the price and timing for such additional work.

 

  2.4   Each Party shall provide the other Party, in a timely fashion, with all
relevant information, documentation, and data necessary or appropriate for the
Parties’ performance hereunder. Except as explicitly otherwise provided in this
Agreement, in the event a Party is to review or approve any information,
documentation, data, or other materials supplied by the other Party, such review
or approval shall be completed within five (5) business days, unless additional
time is requested based on a reasonable explanation provided within five (5)
business days of the initial request.

 

  2.5   Each Party shall use its commercially reasonable best efforts to
successfully complete the Project Charter. However, the Parties agree and
understand that neither Party hereto guarantees that the project will be
successful or conducted in accordance with the project timetable nor warrants
nor guarantees that a marketable product will result from the project.

 

3



--------------------------------------------------------------------------------

  2.6   SAFC shall have the right to review those portions of Client’s proposed
regulatory submissions relating to SAFC’s facilities or procedures before the
submissions are filed with Regulatory Authorities. SAFC shall complete its
review of such submissions within ten (10) business days after receipt. SAFC
shall consult with and advise Client in responding to questions from Regulatory
Authorities regarding regulatory submissions for the Product.

 

  2.7   Right of Negotiation to Manufacture: Subject to right which may be
granted by Client to third parties in connection with collaborative development
and marketing arrangements, prior to commencing negotiations with any third
party regarding the commercial manufacture of the Product, Client shall commence
good faith negotiations regarding the same with SAFC.

 

ARTICLE 3

INTELLECTUAL PROPERTY RIGHTS

 

3.   The Parties agree to the following provisions regarding Intellectual
Property Rights:

 

  3.1   Ownership: The Parties agree that: (a) Client shall retain all of its
ownership rights in and to Client’s Intellectual Property, (b) SAFC shall retain
all of its ownership rights in and to SAFC’s Intellectual Property; (c) Client
shall own all inventions made or conceived solely by Client; (d) SAFC shall own
any inventions made or conceived solely by SAFC without utilizing the
Confidential Information of GlycoGenesys, and (e) Client shall own any
inventions made or conceived jointly by the Parties in connection with the
performance of this Agreement or by SAFC utilizing the Confidential Information
of GlycoGenesys.

 

  3.2   License Grants: Client hereby grants to SAFC a nonexclusive, worldwide,
royalty-free license during the term of this Agreement to use such Client
Intellectual Property rights as are necessary for SAFC to perform SAFC’s
obligations under this Agreement. SAFC hereby grants to Client a nonexclusive,
worldwide, royalty-free, perpetual license to practice any inventions made or
conceived solely by SAFC and incorporated into the manufacturing or packaging
processes associated with the Product.

 

  3.3   Limitation on Use: Except as expressly stated in this Agreement, no
Intellectual Property rights of any kind or nature are conveyed by this
Agreement and neither Party shall have any right, title or interest in or to the
other Party’s Intellectual Property rights for any purpose whatsoever without
such other Party’s prior written consent. Upon termination of this Agreement for
whatever reason, neither Party shall use or exploit in any manner whatsoever any
Intellectual Property rights or nature belonging solely to the other Party.

 

ARTICLE 4

EQUIPMENT PRICE

 

4.   The Parties agree to the following provisions regarding equipment price:

 

  4.1   Client shall pay for the price of equipment specifically purchased for
the processing of Product including the price for purchasing and installing the
equipment, as well as any and all maintenance costs associated with such
equipment subject to Client’s prior approval of such prices, which shall not be
unreasonably withheld. Currently, SAFC is in possession of certain pectin
dispensing equipment at its manufacturing site which is owned by and utilized
solely for the benefit of Client for the processing of the Product herein.

 

4



--------------------------------------------------------------------------------

  4.2   Client shall own equipment paid for by Client pursuant to Section 4.1.
Client shall have the right to file such UCC filings as necessary to establish
ownership of such equipment. SAFC may purchase such equipment at the termination
of this Agreement at the fair market value of such equipment at that time as
mutually agreed by the Parties.

 

  4.3   Any price associated with the removal of equipment and to return the
facility in serviceable condition shall be borne by Client.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

 

5.   The Parties agree to the following representations and warranties:

 

  5.1   The Parties represent and warrant to the other as follows:

 

  5.1.1   It has full power and authority to enter into this Agreement and
consummate the transactions contemplated hereby and that the terms of this
Agreement are not inconsistent with other contractual obligations, expressed or
implied, by which it is bound.

 

  5.1.2   It has such permits, licenses, and authorizations of government or
regulatory authorities as are necessary to own its respective properties,
conduct its business and consummate the transactions contemplated hereby,
provided however, that Client shall be solely responsible for obtaining all
permits, licenses, and authorizations for SAFC to process and ship Product(s),
except for securing approval of SAFC’s facility as a registered FDA facility,
which shall be the responsibility of SAFC.

 

  5.1.3   It is not currently under investigation for disbarment action,
debarred, suspended, or otherwise excluded by the FDA or other Regulatory
Authority from conducting business.

 

  5.1.4   All laboratory, scientific, technical and/or other data submitted by
or on behalf of Client or SAFC, as the case may be, relating to Product(s)
shall, to the best of their knowledge, be true and correct and shall not contain
any material falsification, misrepresentation or omission.

 

  5.2   SAFC represents and warrants to Client as follows:

 

  5.2.1   Product(s) shall be processed in compliance with the Quality Agreement
and all applicable laws.

 

  5.2.2   Product(s), as processed and delivered, shall comply with
specifications and shall not be adulterated or misbranded within the meaning of
the Act or other substantially similar laws and statutes, provided however that
the foregoing shall not apply to the extent that any such breach is caused by
any materials provided by Client or due to compliance with any specifications or
instructions provided by Client.

 

  5.2.3   The manufacturing facilities for Product(s) shall conform, and will
throughout the term of this Agreement, in all respects to applicable laws,
regulations, and approvals governing such facility, including, but not limited
to, the cGMP’s as defined by 21 Code of Federal Regulation Sections 210, 211, et
seq., and will be adequate to produce the quantities of Product(s) as detailed
in the Project Charter(s). SAFC shall implement such requirements as may be
necessary to comply with The Control of Substance Hazardous to Health (COSHH)
Regulations of 1988, consolidated in 1994, amended in 1996, 1997 and 1998 and
further consolidated in 1999 in connection with the performance of its
obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

  5.2.4   Neither it nor any person employed by it or to be employed by it to
perform the Project Charter(s) (i) is presently under any obligation which
conflicts with their duties contemplated hereunder and agrees not to undertake
any project which will conflict with these duties during the conduct of the
Project Charter(s) or (ii) has a disqualification hearing pending or has been
disqualified by the FDA pursuant to 21 C.F.R. Section 312.70 or the European
Union equivalent. In the event any of the foregoing occurs, SAFC shall
immediately notify Client.

 

  5.3   Client represents and warrants to SAFC as follows:

 

  5.3.1   Client has the full power and authority to grant the license it grants
under this Agreement and neither the granting of such license nor the exercise
by SAFC of the rights granted by Client under such license breaches any
obligation to or right of any Third Party.

 

  5.3.2   Neither the Client’s Product technology, nor the use thereof by SAFC,
shall infringe, violate nor misappropriate any patent, copyright, trademark,
trade secret or other intellectual property of any Third Party.

 

  5.3.3   Any excipients, API’s or other materials provided by Client to SAFC
shall comply with specifications and shall not be adulterated or misbranded
within the meaning of the Act or other substantially similar laws and statutes.

 

  5.3.4   Client will disclose to SAFC any information currently known or
learned subsequent to the execution of this Agreement regarding toxicity, or
other known health or environmental hazards or other safe handling requirements
for the API or Product(s) as the case may be.

 

  5.4   THE WARRANTIES SET FORTH HEREIN ARE THE SOLE AND EXCLUSIVE WARRANTIES
MADE BY EITHER PARTY UNDER THIS AGREEMENT, AND NEITHER PARTY MAKES ANY OTHER
WARRANTIES EXPRESS OR IMPLIED OR ARISING BY LAW, INCLUDING, BUT NOT LIMITED TO,
ANY IMPLIED WARRANTY ARISING FROM THE COURSE OF PERFORMANCE, COURSE OF DEALING
OR USAGE OF TRADE.

 

  5.5   EXCEPT FOR THE INDEMNITY OBLIGATIONS SET FORTH IN THIS AGREEMENT AND IN
THE EVENT OF A BREACH OF THE CONFIDENTIALITY OBLIGATIONS SET FORTH IN THIS
AGREEMENT, UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE TO THE OTHER UNDER
ANY CONTRACT, TORT, STRICT LIABILITY, NEGLIGENCE OR OTHER LEGAL OR EQUITABLE
THEORY, FOR COVER OF ANY INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES OR LOST
PROFITS IN CONNECTION WITH THE SUBJECT MATTER OF THIS AGREEMENT INCLUDING
WITHOUT LIMITATION THE PRODUCT(S) OR ANY SERVICES PROVIDED IN CONNECTION WITH
THE PRODUCT(S) EXCEPT FOR THE INDEMNITY OBLIGATIONS SET FORTH IN THIS AGREEMENT.

 

ARTICLE 6

NONCONFORMING PRODUCT

 

6.   In the event of Client finding the quality of Product(s) is/are not
acceptable in terms of Specifications, Client shall have thirty (30) calendar
days from the date of its receipt of the Product(s) to notify SAFC, specifying
the respects in which the Product(s) is/are not acceptable. In the event that
SAFC shall dispute any such determination by Client, the Parties shall use their
best efforts to resolve the dispute amicably. If the Parties are unable to do
so, the matter shall be referred to an independent laboratory or consultant,
mutually agreed to by both Parties, who’s decision shall be final and binding.
The Party against whom the dispute is decided shall pay for any charges for such
laboratory or consultant. SAFC’s liability will be limited to replacement of the
Product provided Client.

 

6



--------------------------------------------------------------------------------

ARTICLE 7

PRICE – PAYMENT

 

7.   The Parties agree to the following price and payment provisions:

 

  7.1   The price to be paid by Client for the Project Charter shall be defined
in the Project Charter Documents as such may be amended to this Agreement from
time to time.

 

  7.2   SAFC shall submit invoices to Client reflecting the work completed in
accordance with the applicable milestones described in the applicable Project
Charter documents. The invoices shall be sent to the following address:

 

   

GlycoGenesys, Inc.,

Attention: Accounts Payable

31 St. James Avenue

Boston, Massachusetts 02116

   

 

  7.3   All payments due hereunder to SAFC shall be sent to SAFC by wire
transfer of funds via the Federal Reserve Wire Transfer System to:

 

   

Sigma-Aldrich, Inc.

C/O Wachovia Bank, N.A.

P.O. Box 932594

Atlanta, GA 31193-2594

Account #

ABA#

   

 

Client shall make any and all payments in accordance with the Project Charter
described in Exhibit A hereto.

 

  7.4   All prices for Product shall be on the basis of Product being shipped
F.O.B. St. Louis, Missouri to Client’s plant in Spokane, Washington, under
“Freight Collect” terms. Shipment of Product(s) shall be arranged by Client, and
the price and liability of such shipment borne by Client.

 

ARTICLE 8

CONFIDENTIALITY

 

8.   In carrying out Project Charter(s) it is recognized by SAFC and Client that
each may have to disclose to the other Confidential Information. Since both
Parties wish to assume that Confidential Information is properly protected they
hereby agree as follows:

 

  8.1   Form of Disclosure: Confidential Information may be disclosed in either
oral, written or electronic form.

 

  .           The receiving Party’s duties under this Agreement shall apply only
to Confidential Information that is: (a) disclosed by the disclosing Party in
writing and marked to indicate it is confidential at the time of disclosure; or
(b) disclosed by the disclosing Party in any other manner and indicated to be
confidential at the time of disclosure and thereafter is summarized in a written
memorandum, marked to indicate it is confidential and delivered to receiving
Party within thirty (30) days of disclosure; or (c) disclosed in the form of
tangible products or materials transmitted to the receiving Party with an
accompanying written memorandum.

 

  8.2   Obligations: The receiving Party agrees to hold Confidential Information
in strict confidence and to use it only for the purposes under this Agreement.
The receiving Party agrees not to disclose the Confidential Information to any
Third Party unless prior written authorization has been obtained from the
disclosing Party. These obligations shall not apply to:

 

  8.2.1   Information which, at the time of disclosure, is in the public domain.

 

7



--------------------------------------------------------------------------------

  8.2.2   Information which, after disclosure, becomes part of the public domain
by publication or otherwise, except by breach of this Agreement by the receiving
Party.

 

  8.2.3   Information which the receiving Party can demonstrate by its written
records was in the receiving Party’s possession at the time of the disclosure,
and which was not acquired directly or indirectly, from the disclosing Party.

 

  8.2.4   Information which is lawfully disclosed to the receiving Party on a
non-confidential basis by a Third Party who is not obligated to the disclosing
Party or any other Third Party to retain such information in confidence.

 

  8.2.5   Information which results from research and development by the
receiving Party independent of such disclosure as shown by competent evidence.

 

  8.2.6   Information which is required to be disclosed by legal process, but
only that portion of Information which is legally required to be disclosed;
provided, in each case the Party so required to disclose such Information
informs the other Party as promptly as practicable in order to enable the other
Party to seek a protective order or other appropriate remedy. The Party required
to disclose such Information shall use its best efforts to limit the disclosure
and maintain confidentiality to the extent possible. The Party required to
disclose such Information shall give the other Party written notice of any
Confidential Information disclosed pursuant to this Section 8.2.6.

 

  8.3   Both Parties covenant and agree that they have and shall maintain an
appropriate internal program limiting the internal distribution of Confidential
Information to those of its Affiliates, subsidiaries, officers, servants, or
agents who require said Confidential Information so that either Party may use
Confidential Information for the purpose set forth in this Agreement. The
Parties may disclose each other’s Confidential Information to third-party
consultants but only to the extent that they require access to Confidential
Information in order to enable each other to carry out the purpose of this
Agreement. The Parties covenant and agree that before making any Confidential
Information available to said Affiliates, subsidiaries, officers, servants,
agents, or third-party consultants, they shall inform such parties of the
confidential nature of such information and obtain their agreement to be bound
by obligations of confidentiality and non-use which are equivalent to or greater
than those set forth in this Agreement. The receiving Party agrees to promptly
notify the disclosing Party in writing if it becomes aware of a breach of this
Article 8 by it or any party to whom it disclosed Confidential Information
pursuant to this Section 8.3.

 

  8.4   The receiving Party hereby acknowledges that disclosure or use of
Confidential Information may result in irreparable harm to the disclosing Party.
Accordingly, the receiving Party agrees that the disclosing Party shall have the
right to seek equitable relief, including without limitation an injunction or
temporary restraining order, in the event of any actual or threatened breach of
this Article 8.

 

  8.5   Upon the written request of the disclosing Party, Confidential
Information in tangible or electronic form received by the receiving Party from
the disclosing Party shall, at the disclosing Party’s sole option and expenses
either be destroyed or immediately returned and the receiving Party shall
provide written certification that all copies of Confidential Information have
been destroyed or returned; provided, however the receiving Party may maintain a
single copy of the Confidential Information and its work product containing
Confidential Information solely for the purposes of monitoring or demonstrating
its compliance with this Agreement or applicable laws or regulations.

 

  8.6   The obligations and duties of nondisclosure under Article 8 shall
survive the termination or expiration of this Agreement for a period of five (5)
years thereafter.

 

 

8



--------------------------------------------------------------------------------

ARTICLE 9

INDEMNIFICATION

 

9.   The Parties agree to the following Indemnification clauses:

 

  9.1   Indemnification by Client: Client shall indemnify, defend and hold SAFC,
its Affiliates and their respective directors, officers, employees, agents,
successors and assigns harmless from and against any damages, judgements,
claims, suits, actions, liabilities, costs and expenses (including, but not
limited to, reasonable attorneys’ fees) resulting from any Third Party claims or
suits arising solely out of (1) the use, handling, distribution, marketing or
sale of the Product(s) except to the extent caused by SAFC’s negligent acts or
omissions or willful misconduct in its performance of the Project Charter(s) or
the manufacture or bulk packaging of the Product(s), (2) Client’s uncured
material breach of any of its warranties or representations hereunder, or (3)
Client’s grossly negligent acts or omissions or willful misconduct.

 

  9.2   Indemnification by SAFC: Except as otherwise provided in Section 9.1
above, SAFC shall indemnify, defend and hold Client, its Affiliates and their
respective directors, officers, employees, agents, successors and assigns
harmless from and against any damages, judgements, claims, suits, actions,
liabilities, costs and expenses (including, but not limited to, reasonable
attorneys’ fees) resulting from any Third Party claims or suits arising solely
out of (1) SAFC’s material breach of any of its warranties or representations
hereunder or (2) SAFC’s grossly negligent acts or omissions or willful
misconduct in its performance of the Project Charter(s) or the manufacture or
bulk packaging of the Intermediate(s) and Product(s).

 

  9.3   Indemnification Procedures:

 

  9.3.1   Any Party hereto seeking indemnification hereunder (in this context
the “Indemnified Party”) shall notify the other Party (in this context the
“Indemnifying Party”) in writing reasonably promptly after the assertion against
the Indemnified Party any claim or suit by a Third Party (a “Third Party Claim”)
in respect of which the Indemnified Party intends to base a claim for
indemnification hereunder.

 

  9.3.2   (1) The Indemnifying Party shall have the right, upon written notice
given to the Indemnified Party within thirty (30) calendar days after receipt of
the notice from the Indemnified Party of any Third Party Claim, to assume the
defense and handling of such Third Party Claim, at the Indemnifying Party’s sole
expense, in which case the provisions of Section 9.3.2 (2) below shall govern.
(2) The Indemnifying Party shall select counsel reasonably acceptable to the
Indemnified Party in connection with conducting the defense and handling of such
Third Party Claim, and the Indemnifying Party shall defend or handle the same in
consultation with the Indemnified Party, and shall keep the Indemnified Party
appraised of the status of the Third Party Claim. The Indemnifying Party shall
not, without the prior written consent of the Indemnified Party, which consent
will not be unreasonably withheld, agree to a settlement of any Third Party
Claim that could directly or indirectly lead to liability or create any
financial or other obligation on the part of the Indemnified Party for which the
Indemnified Party is not entitled to indemnification hereunder. The Indemnified
Party shall cooperate with the Indemnifying Party and shall be entitled to
participate in the defense or handling of such Third Party Claim with its own
counsel at its own expense.

 

 

9



--------------------------------------------------------------------------------

  9.3.3   (1) If the Indemnifying Party does not give written notice to the
Indemnified Party, within thirty (30) calendar days after receipt of the notice
from the Indemnified Party of any Third Party Claim, of the Indemnifying Party’s
election to assume the defense or handling of such Third Party Claim, the
provisions of Section 9.3.3 (2) below shall govern. (2) The Indemnified Party
may, at the Indemnifying Party’s expense, select counsel in connection with
conducting the defense or handling of such Third Party Claim and defend or
handle such Third Party Claim in such manner as it may deem appropriate,
provided, however, that the Indemnified Party shall keep the Indemnifying Party
timely appraised of the status of such Third Party Claim and shall not settle
such Third Party Claim without the prior written consent of the Indemnifying
Party, which consent shall not be unreasonably withheld. If the Indemnified
Party defends or handles such Third Party Claim, the Indemnifying Party shall
cooperate with the Indemnified Party and shall be entitled to participate in the
defense or handling of such Third Party Claim with its own counsel and at its
own expense.

 

  9.3.4   If the Indemnified Party intends to seek indemnification hereunder,
other than for a Third Party Claim, then it shall notify the Indemnifying Party
in writing within three (3) months after its discovery of facts upon which it
intends to base its Claim for indemnification hereunder; provided, however, the
failure to timely give such notice shall limit the Indemnifying Party’s
liability for indemnification only to the extent the Indemnifying Party’s
defense of such matter has been prejudiced.

 

  9.3.5   Except with regard to fraud or pursuant to Section 8.4, the
indemnification remedies in this Article 9, enforced in accordance with Section
9.3, shall constitute the sole and exclusive remedies of the Parties with
respect to any matters arising under or relating to this Agreement.

 

  9.4   Survival of Indemnification Obligations: The provisions of this Article
9 shall survive the expiration or termination of this Agreement for a period of
five (5) years.

 

  9.5   Limitation of Liability and Claims: Neither Party shall be liable to the
other Party for indirect, special, punitive, or consequential damages of any
kind, including without limitation lost profits or loss of good will or
otherwise. Neither Party’s liability to the other under this Agreement shall
exceed Five Million Dollars ($5,000,000).

 

  9.6   Insurance: Both Client and SAFC shall obtain and maintain, either itself
or through one or more of its affiliates, with reputable carriers, product
liability insurance with limits of not less than Five Million Dollars
($5,000,000) per claim/annual aggregate by no later than the scheduled
manufacturing date for the first Batch of Product(s) delivered as part of the
first Project Charter(s) conducted under this Agreement. In addition, SAFC shall
maintain commercial general liability insurance including premises and
operations coverage of not less than $1,000,000 per occurrence and $2,000,000
per accident and will endeavor to provide property damages liability insurance
of not less than $1,000,000 per occurrence and $1,000,000 per accident. Each
Party hereto shall have its insurance carrier(s) furnish the other Party hereto
with a certificate that such insurance is in force. In the event of any proposed
cancellation, non-renewal, or material adverse change in such coverage, the
other Party hereto shall be given at least thirty (30) calendar day’s advance
written notice thereof.

 

ARTICLE 10

TERM AND TERMINATION

 

10.   The Parties agree to the following Term and Termination clauses:

 

  10.1   Term: This Agreement shall remain in full force and effect for a period
of six (6) months from the Effective Date herein or as otherwise agreed to by
the parties in writing.

 

  10.2   Termination by Mutual Agreement: This Agreement may be terminated, at
any time upon mutual written agreement between the Parties.

 

 

10



--------------------------------------------------------------------------------

  10.3   Termination for Default: This Agreement may be terminated by either
Party in the event of material breach or default by the other Party of the terms
and conditions hereof; provided, however, the other Party shall first give to
the defaulting Party written notice of the proposed termination or cancellation
of this Agreement, specifying the grounds therefor. Upon receipt of such notice,
with respect to such defaults as are capable of being cured, the defaulting
Party shall have forty-five (45) calendar days to respond by curing such
default. If the breaching Party does not respond or fails to work diligently to
cure such breach within the additional time set forth above, then the other
Party may either suspend the Agreement indefinitely or terminate the Agreement.
Termination of this Agreement pursuant to this Section 10.3 shall not affect any
other rights or remedies which may be available to the nondefaulting Party.

 

  10.4   Bankruptcy; Insolvency:

 

  10.4.1   Either Party may terminate this Agreement upon the occurrence of any
of the following with respect to the other Party:

 

  10.4.1.1   The entry of a decree or order for the relief by a court having
jurisdiction in the premises in respect of such other Party in an Involuntary
case under the Federal Bankruptcy Code, as now constituted or hereafter amended,
or any other applicable federal or state insolvency or other similar law and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive calendar days;

 

  10.4.1.2   The filing of such other Party of a petition for relief under the
Federal Bankruptcy Code, as now constituted or hereafter amended, or by any
other applicable federal or state insolvency or other similar law, or;

 

  10.4.1.3   The failure of such other Party to pay its debts when due.

 

  10.4.2   SAFC shall notify Client of its intent to file for protection under
the Federal Bankruptcy Code as soon as such a determination is made. SAFC will
segregate all Client-related documents, including, but not limited to,
manufacturing and analytical equipment protocols, qualifications, procedures,
methods, calibrations reports and/or certificates, Specifications, Manufacturing
Procedures, Intermediate and Product analytical data, SAFC facility
documentation in support of Project Charters; all Client provided manufacturing
and analytical testing equipment, including any equipment purchased by Client
for SAFC in conjunction with the Project Charter; all unconsumed raw materials
provided by Client to SAFC in conjunction with the Project Charter; and all
Product Batches, that were produced in accordance with the Project Charter. SAFC
will provide Client complete and total access to these materials at Client’s
request.

 

  10.5   Rights and Duties Upon Termination:

 

  10.5.1   Upon termination of this Agreement, SAFC shall, promptly as
practicable, cease work on the Project Charter and turn over to Client one (1)
copy of all results, documentation and information obtained during the Project
Charter (whether in written or electronic form) and all Product Batches, as well
as all unconsumed raw materials provided by Client which are then in SAFC’s
possession and which are the property of Client in accordance with this
Agreement.

 

  10.5.2   Upon termination of this Agreement, Client shall remain liable for
all fees, expenses, and uncancellable obligations incurred hereunder through the
date of such termination.

 

 

11



--------------------------------------------------------------------------------

ARTICLE 11

FORCE MAJEURE/DISPUTE RESOLUTION

 

11.   The Parties agree to the following Force Majeure/Dispute Resolution
clauses:

 

  11.1   Effect of Force Majeure: Neither Party shall be held liable or
responsible for any loss or damages resulting from any failure or delay in its
performance due hereunder (other than payment of money) caused by force majeure.
As used herein, force majeure shall be deemed to include any condition beyond
the reasonable control of the affected Party including, without limitation, war,
riot, earthquake, tornado, hurricane, flood or other natural disasters, fire,
civil disorder, explosion, accident, sabotage, lack of or inability to obtain
adequate fuel, power, materials, labor, containers, transportation, supplies or
equipment, compliance with governmental requests, laws, rules, regulations,
orders or actions; inability despite best efforts to renew operating permits or
licenses from local, state or federal governmental authorities; breakage or
failure of machinery or apparatus; national defense requirements; or supplier
strike, lockout or injunction. SAFC shall notify Client of any foreseeable force
majeure events, including, but not limited to, shipping interruptions or
problems, and inability to procure supplies necessary for SAFC to perform any of
its obligations under this Agreement.

 

  11.2   Notice of Force Majeure: In the event either Party is delayed or
rendered unable to perform due to force majeure, the affected Party shall give
notice of the same and its expected duration to the other Party promptly after
the occurrence of the cause relied upon, and upon the giving of such notice the
obligations of the Party giving the notice will be suspended during the
continuance of the force majeure; provided, however, such Party shall take
commercially reasonable steps to remedy or mitigate the force majeure with all
reasonable dispatch.

 

  11.3   Dispute Resolution: The Parties hereto agree to perform the terms of
this Agreement in good faith, and to attempt to resolve any controversy, dispute
or claim arising hereunder in good faith. Any dispute regarding the validity,
construction, interpretation, or performance of this Agreement (other than
provisions, hereof relating to any intellectual property rights, or the
confidentiality obligations contained in Article 8 hereof) shall be (1) first
attempted to be resolved between the CEO/President of each Party and failing
that (2) submitted to binding arbitration in Seattle, Washington, U.S.A. to be
conducted in accordance with the Arbitration Rules of the American Arbitration
Association (“AAA”); provided, however, that nothing in this Section 11.3 shall
be construed to preclude either Party from seeking provisional remedies,
including, but not limited to, temporary restraining orders and preliminary
injunctions, from any court of competent jurisdiction, in order to protect its
rights pending arbitration, but such preliminary relief shall not be sought as a
means of avoiding arbitration. Any arbitration hereunder shall be submitted to
an arbitration tribunal made up of three (3) members, one of whom shall be
selected by Client, one of whom shall be selected by SAFC, and one of whom shall
be selected by the other two arbitrators. All arbitration proceedings shall be
conducted in English. The order or award of the arbitrators shall be final and
may be enforced in any court of competent jurisdiction. The prevailing Party in
any legal or arbitration action brought by one Party against the other Party
shall be entitled, in addition to any other rights and remedies it may have, to
reimbursement for its expenses incurred thereby, including court cost and
reasonable attorney’s fees. The Parties shall have the right of limited
prehearing discovery, including:

 

  11.3.1   exchange of witness lists;

 

  11.3.2   exchange of documentary evidence and reasonably related documents;

 

  11.3.3   written interrogations; and

 

  11.3.4   subject to reasonable discretion of the arbitrators and upon good
cause shown dispositions under oath of any witnesses who are to be called to
testify at the arbitration hearing.

 

  11.4   As soon as the discovery is concluded, the arbitrators shall hold a
hearing in accordance with the aforesaid AAA rules.

 

12



--------------------------------------------------------------------------------

ARTICLE 12

NOTICES

 

12.   All notices provided herein shall be in writing and shall be deemed to be
delivered when deposited in the United States mail, postage prepaid, or
hand-delivered to an authorized representative of the Party to whom notice is
directed, or sent by facsimile, or express service courier, charges prepaid, to
the address of the other Party designated below:

 

Client

 

GlycoGenesys, Inc.

31 St. James Avenue

Boston, MA 02116

Attention: Mark Staples

FAX: (617) 422-0675

 

SAFC

 

Sigma-Aldrich Fine Chemicals,

a division of Sigma-Aldrich, Inc.

3050 Spruce Street,

St. Louis, Missouri 63103

Attention: Paula L. Rehkemper

Fax: 314-286-8005

 

The addresses and persons provided above may be changed by either Party by
providing the other Party with written notice of such change.

 

ARTICLE 13

MISCELLANEOUS

 

13.   The Parties agree to the following Miscellaneous clauses:

 

  13.1   Entire Agreement: This Agreement, attachments and exhibits contain the
entire understanding between the Parties with respect to the subject matter
hereof, and may be modified, only by a written instrument duly executed by each
Party’s authorized representative.

 

  13.2   Independent Contractor: Nothing herein shall create any equity
association, partnership, joint venture, or ownership relation of principal and
agent between the parties hereto, it being understood that Client is purchasing
SAFC services as an independent company, and neither Party shall have the
authority to bind the other party or the other’s representatives in any way.

 

  13.3   Publicity: Except as explicitly set forth below in Section 13.4, any
press release, publicity or other form of public written disclosure related to
this Agreement prepared by one Party shall be submitted to the other party prior
to release for written approval, which approval shall not be unreasonably
withheld or delayed by such other Party.

 

  13.4   Use of Party’s Name: Except as expressly provided or contemplated
hereunder and except as otherwise required by applicable law, no right is
granted pursuant to this Agreement to either Party to use in any manner the
trademarks or name of the other Party, or any other trade name, service mark, or
trademark owned by or licensed to the other Party in connection with the
performance of the Agreement. To the extent required by applicable law, the
Parties shall be permitted to use the other Party’s name and disclose the
existence and terms of this Agreement in connection with required public
regulatory fillings, public securities filings and private placement memoranda
and documentation, using reasonable commercial efforts to protect the
confidentiality of the terms of this Agreement.

 

 

13



--------------------------------------------------------------------------------

  13.5   Severability: Each Party hereby expressly agrees that it has no
intention to violate any public policy, statutory or common laws, rules,
regulations, treaty or decision of any government agency or executive body of
any country or community or association of countries; that if any word,
sentence, paragraph, clause or combination thereof in this Agreement is found by
a court or executive body with judicial powers having jurisdiction other this
Agreement or either Party hereto, in a final unappealed order, to be in
violation of any such provisions in any country or community or association of
countries, such words, sentences, paragraphs, clauses or combination shall be
inoperative in such country or community or association of countries and the
remainder of this Agreement shall remain binding upon the Parties, so long as
enforcement of the remainder does not violate the Parties’ overall intentions in
this transaction.

 

  13.6   Assignment; Subcontractors: This Agreement may not be assigned or
otherwise transferred by either Party without the prior written consent of the
other Party; provided, however, either Party may, without such consent, assign
this Agreement.

 

  13.6.1   in connection with the transfer or sale of all or substantially all
of the assets or voting securities of such Party or the line of business of
which this Agreement forms a part,

 

  13.6.2   in the event of a merger or consolidation of a Party hereto with
another company or to any Affiliate of the assigning Party fully capable of
performing hereunder.

 

Any purported assignment in violation of the proceeding shall be void. Any
permitted assignee shall assume all obligations of its assignor under this
Agreement. No assignment shall relieve either Party of responsibility for the
performance of any obligation which accrued prior to the effective date of such
assignment.

 

  13.7   Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the state of Missouri, irrespective of any conflicts
of law rule which may direct or refer such determination of applicable law to
any other state; and if this Agreement were performed wholly within the state of
Missouri.

 

  13.8   Headings: Paragraph headings and captions used herein are for
convenience of reference only and shall not be used in the construction or
interpretation of this Agreement.

 

  13.9   Continuing Obligations: Termination, assignment or expiration of this
Agreement shall not relieve either Party from full performance of any
obligations incurred prior thereto.

 

  13.10   Waiver: Neither Party’s waiver of any breach or failure to enforce any
of the terms and conditions of this Agreement, at any time, shall not in any way
affect, limit or waive such Party’s right thereafter to enforce and compel
strict compliance with every term and condition of this Agreement.

 

  13.11   Construction: This Agreement has been jointly prepared on the basis of
the mutual understanding of the Parties and shall not be construed against
either Party by reason of such Party’s being the drafter hereof or thereof.

 

  13.12   Exhibits, Schedules and Attachments: Any and all exhibits, schedules
and attachments referred to herein form an integral part of this Agreement and
are incorporated into this Agreement by such reference.

 

  13.13   Specially Regulated Waste: The prices associated with the removal of
Specially Regulated Waste shall be borne by Client. Client will be notified of
the determination of Specially Regulated Waste and advised of the price for
destruction of said waste.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Parties as of the
day and year first written above.

 

FOR: SAFC   FOR: GLYCOGENESYS, INC.

/s/ David Feldker

--------------------------------------------------------------------------------

Signature

 

/s/ Mark Staples

--------------------------------------------------------------------------------

Signature

David Feldker

--------------------------------------------------------------------------------

Printed Name

 

Mark A. Staples, MBA, Ph.D.

--------------------------------------------------------------------------------

Printed Name

Vice President

--------------------------------------------------------------------------------

Title

 

VP Development and Manufacturing

--------------------------------------------------------------------------------

Title

Aug. 22, 2003

--------------------------------------------------------------------------------

Date Signed

 

Aug. 21, 2003

--------------------------------------------------------------------------------

Date Signed

 

15